DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed 12/13/2021, the following has occurred: claim 1 has been amended. Claims 1-6 and 13 are pending and are presented for examination.
Response to Arguments
Applicant presents arguments previously presented. Examiner responses to the previous arguments remain unchanged.
Applicant argues as follows:
As can be seen from the above-cited portions of Berland, Berland only discloses that its “user specific terms and conditions” are “based on ...a geographic location.” See id. Berland contains no disclosure of the claimed “rebate fulfillment account and the rebate instance” being associated with a location. See Berland, entirety.
The above argument is persuasive. Applicant’s argument is moot based on the newly amended claim. The newly amended claim limitation is disclosed in Fargo et al (PGPub 2013/0218652).
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-6, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is drawn to a system and method respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association. The limitation of receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “by a setup components,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “by setup components” language, “associating” in the context of this claim encompasses the user manually linking a rebate with a credit card. 
Selecting rebates and associating rebates with a credit card is consistent with a commercial interaction between two parties such as a merchant and a customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a setup component and selection component to perform    receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps. The components in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, generating, selecting and associating rebates             such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using components to perform the receiving a setup control signal;
generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The analysis then proceeds to step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “data processing device”. Next, “using one data processing device to select and associate rebates” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to conduct associating. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform receiving a setup control signal; generating one or more programs from the setup control signal; selecting one of the one or more programs as a rebate instance; and associating the rebate instance with a rebate fulfillment as an association steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 7-55 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. 
The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.
The dependent claims do not correct the deficiencies and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berland L et al (Patent 9934537) and in view of Fargo et al (PGPub 2013/0218652) and in further view of Shipley (PGPub 2012/0185318).

As regards claim 1, Berland discloses receive a setup control signal, the setup control signal comprising one or more programs; [col 56 lines 29-33]
associate a credential with the setup control signal; [col 57 lines 20-30]
the program control memory structure configure to store the one or more programs and the credential associated with the one or more programs; [col 50 lines 9-17]
Berland does not expressly disclose the rebate fulfillment generator component is configured to generate a rebate fulfillment in response to a rebate request and wherein the rebate fulfillment comprises rebate fulfillment account which may be associated with at least one of a plurality of rebate instances;
 the selection component configure to: 
receive a selection signal and select a rebate instance of one of the one or more programs in response to the selection signal; 
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance; and 
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance.
Fargo discloses the rebate fulfillment generator component is configured to generate a rebate fulfillment in response to a rebate request and wherein the rebate fulfillment comprises rebate fulfillment account which may be associated with a plurality of rebate instances; [0318, Fig 2C; [0318] FIG. 2C illustrates examples of various interfaces 210, 212, 220 for gathering data that may be stored in database 107 through the user Data System 105, according to some embodiments. For illustration purposes, user data being collected for a Reward Creator whose bounty or reward is to get a job is demonstrated at interfaces 210, 212, 220. It will be appreciated that the user Data System 105 could be used for many different goals or need categories. To get started the Reward Creator enters user contact information, identification data, and passwords at interface 210 to set up an account. At interface 212, additional information may be collected including any notifications or updates to the user or user's account, as shown in line 216. The user may also select an option to enter additional information about the type of job the user is seeking, as shown in line 214. Upon clicking on the link of line 214, another interface pops up for further data-collecting functions in interface 220 related to the job or goal the user is seeking. ]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fargo in the device of Berland. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Berland and Fargo do not disclose the selection component configure to: 
receive a selection signal; and
select a rebate instance of one of the one or more programs in response to the selection signal; 
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance;  and  
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance.
Shipley discloses the selection component configure to: 
receive a selection signal [0067] and
select a rebate instance of one of the one or more programs in response to the selection signal; [0067]
 the rebate fulfillment associator configured to associate a physical rebate fulfillment with the rebate instance as an association in response to the selection component selecting the rebate instance; [0023,0068] and  
the first rebate fulfillment control memory structure is configured for storing the association of the rebate fulfillment and the rebate instance. [0021, 0023, 0054]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland and Fargo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 2, Berland, Fargo and Shipley disclose claim 1, Berland discloses receive a program login signal; [col 28 lines 5-27]
determine the credential associated with the program login signal; and select the one or more programs associated with the credential. [Col 27 lines 45-04]
As regards claim 3, Berland, Fargo and Shipley disclose claim 1, Berland discloses a program selector; a validation component; a product manager; and a verification component.[ col 27 lines 45-04, col 44 lines 29-39, col 42 lines 30-40]

As regards claim 4, Berland, Fargo and Shipley disclose claim 1, Berland discloses an activation login component, the activation login component configure to receive an activation login signal; [col 35 lines 28-36]
 	Berland and Fargo does not expressly disclose a second rebate fulfillment control memory structure, wherein the first rebate fulfillment control memory structure sends the association associated with the activation login signal to the second rebate fulfillment control memory structure.
Shipley discloses a second rebate fulfillment control memory structure, wherein the first rebate fulfillment control memory structure sends the association associated with the activation login signal to the second rebate fulfillment control memory structure. [0021, 0023, 0054]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland and Fargo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 5, Berland, Fargo  and Shipley disclose claim 1, Berland discloses further comprising a machine display, the machine display configure to display a confirmation signal generated by the selection component. [Col 29 lines 4-21]

As regards claim 6, Berland, Fargo and Shipley disclose claim 1, Berland discloses wherein the rebate fulfillment associator further associates a location data signal with the association. [Col 23 lines 36-56]

As regards claim 13, Berland, Fargo and Shipley disclose claim 1, Berland and Fargo does not disclose wherein the rebate fulfillment is associated with a stored value card. 
Shipley discloses wherein the rebate fulfillment is associated with a stored value card. [0057, 0068, 0070, Fig 19]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Shipley in the device of Berland and Fargo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion 
Additional prior art not used in this rejection includes Walker et al (Patent 7162434). Walker recites a POS terminal receives a signal that indicates an item, for example, via a bar code scanner. The POS terminal ascertains whether the item is associated with an offer for a rebate. If so, a code is generated and output to the customer, such as on a printed receipt. 
The code is associated with an offer for a rebate in exchange for establishing a subscription to a periodical. If the customer subscribes to a required periodical, he will be credited the amount he paid for the item. Subsequently, the customer requests a subscription to a periodical from a subscription fulfillment house, and provides his code in conjunction with the request. If the code is valid, the customer is provided with a rebate. The rebate may be provided directly by the subscription fulfillment house (e.g. a credit to a credit card account) or may be provided by a merchant (e.g. a discount on a future purchase)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698